Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 1 of 28 Page ID #:197



  1   JAMES G. KREISSMAN (206740)
      jkreissman@stblaw.com
  2   STEPHEN P. BLAKE (260069)
      sblake@stblaw.com
  3   SIMPSON THACHER & BARTLETT LLP
      2475 Hanover Street
  4   Palo Alto, CA 94304
      Telephone: (650) 251-5000
  5   Facsimile: (650)251-5002
  6   CHET A. KRONENBERG (222335)
      ckronenberg@stblaw.com
  7   SIMPSON THACHER & BARTLETT LLP
      1999 Avenue of the Stars, 29th Floor
  8   Los Angeles, California 90067
      Telephone: (310) 407-7500
  9   Facsimile: (310) 407-7502
 10   Attorneys for Defendants Velocity Financial, Inc.,
      Christopher D. Farrar, Mark R. Szczepaniak,
 11   Christopher J. Oltmann, Alan H. Mantel, Ian K.
      Snow, John A. Pless, Brandon Kiss, Ogden Phipps,
 12   Daniel J. Ballen, John P. Pitstick, Joy L. Schaefer,
      Snow Phipps Group, LLC
 13
      [Additional counsel listed on signature page]
 14
                        UNITED STATES DISTRICT COURT
 15                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
 16
      EDWARD A. BERG, Individually and on             Case No. 2:20-cv-06780 RGK (PLAx)
 17   Behalf of All Others Similarly Situated,
                                                      DEFENDANTS’ NOTICE OF
 18                             Plaintiff,            MOTION AND MOTION TO
                                                      DISMISS THE FIRST AMENDED
 19                        v.                         COMPLAINT FOR VIOLATION
                                                      OF THE SECURITIES ACT OF
 20   VELOCITY FINANCIAL, INC.,                       1933; MEMORANDUM OF
      CHRISTOPHER D. FARRAR, MARK R.                  POINTS AND AUTHORITIES IN
 21   SZCZEPANIAK, CHRISTOPHER J.                     SUPPORT THEREOF
      OLTMANN, ALAN H. MANTEL, IAN K.
 22   SNOW, JOHN A. PLESS, BRANDON                    Judge: Hon. R. Gary Klausner
      KISS, OGDEN PHIPPS, DANIEL J.
 23   BALLEN, JOHN P. PITSTICK, JOY L.
      SCHAEFER, SNOW PHIPPS GROUP,                    Date:      December 21, 2020
 24   LLC, WELLS FARGO SECURITIES,                    Time:      9:00 a.m.
      LLC, CITIGROUP GLOBAL MARKETS
 25   INC., JMP SECURITIES, LLC and                   Courtroom: 850, 8th Floor
      RAYMOND JAMES & ASSOCIATES,
 26   INC.,
                          Defendants.
 27
 28
                               Notice of Motion and Motion;
                  Memorandum of Points and Authorities ISO Motion to Dismiss
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 2 of 28 Page ID #:198



  1                           NOTICE OF MOTION & MOTION
  2         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  3         PLEASE TAKE NOTICE than on December 21, 2020, at 9:00 a.m., or as soon
  4   thereafter as this motion may be heard in the Courtroom of the Honorable R. Gary
  5   Klausner, United States District Judge, Central District of California, located at 255
  6   East Temple Street, Courtroom 850, Los Angeles, California 90012, Defendants
  7   Velocity Financial, Inc. (“Velocity”), Christopher D. Farrar, Mark R. Szczepaniak,
  8   Christopher J. Oltmann, Alan H. Mantel, Ian K. Snow, John A. Pless, Brandon Kiss,
  9   Ogden Phipps, Daniel J. Ballen, John P. Pitstick, and Joy L. Schaefer (the “Individual
 10   Defendants” and together with Velocity, the “Velocity Defendants”), Snow Phipps
 11   Group, LLC (“Snow Phipps”), Wells Fargo Securities, LLC, Citigroup Global
 12   Markets Inc., JMP Securities, LLC, and Raymond James & Associates, Inc. (the
 13   “Underwriter Defendants,” and together with the Velocity Defendants and Snow
 14   Phipps, “Defendants”) will and hereby do move the Court for an order dismissing
 15   with prejudice plaintiff’s First Amended Complaint (“Complaint” or “Compl.”)
 16   pursuant to Fed. R. Civ. P. 12(b)(6).
 17         Plaintiff’s Section 11 claim should be dismissed because the Complaint fails to
 18   state a claim for violation of the Securities Act of 1933. The Complaint does not
 19   identify any actionable statements that were false or misleading. The Complaint does
 20   not plausibly plead that Defendants were aware of any material fact that was not
 21   disclosed or otherwise publicly known, and Velocity made all required disclosures
 22   under Items 303 and 105. Plaintiff’s Section 15 claim similarly fails because that
 23   claim is predicated on Plaintiff’s deficient Section 11 claim, and Plaintiff also fails to
 24   plead facts showing the Individual Defendants or Velocity exercised a “significant
 25   degree of day to day operational control” over the other Defendants.
 26         Defendants’ counsel met and conferred with Plaintiff’s counsel regarding this
 27   motion in accordance with Local Rule 7-3 on November 13, 2020. The parties were
 28   unable to reach agreement to resolve this dispositive motion.

                               Notice of Motion & Motion to Dismiss
                                                  1
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 3 of 28 Page ID #:199



  1         This Motion is based on this Notice of Motion and Motion, the accompanying
  2   Memorandum of Points and Authorities, the Request for Judicial Notice, the
  3   Declaration of Stephen P. Blake (“Blake Decl.”) and attached exhibits, all records and
  4   papers on file in this action, and any evidence or oral argument offered at any hearing
  5   on this Motion.
  6   Dated: November 20, 2020
  7   SIMPSON THACHER & BARTLETT LLP DAVIS POLK & WARDWELL LLP
  8    By /s/ Stephen Blake_____ ____                By /s/ Neal Potischman________
       JAMES G. KREISSMAN (206740)                   Neal A. Potischman (SBN 254862)
  9    jkreissman@stblaw.com                         neal.potischman@davispolk.com
       STEPHEN P. BLAKE (260069)                     1600 El Camino Real
 10    sblake@stblaw.com                             Menlo Park, California 94025
       2475 Hanover Street
 11    Palo Alto, CA 94304                           CHARLES S. DUGGAN
                                                     charles.duggan@davispolk.com
 12    CHET A. KRONENBERG (222335)                   DANA M. SESHENS
       ckronenberg@stblaw.com                        dana.seshens@davispolk.com
 13    1999 Avenue of the Stars, 29th Floor          (pro hac vices pending)
       Los Angeles, California 90067                 450 Lexington Avenue
 14                                                  New York, New York 10017
 15                                                  DAVID G. HALM (SBN 179957)
                                                     David.Halm@qpwblaw.com
 16                                                  QUINTAIROS, PRIETO, WOOD &
                                                     BOYER, P.A.
 17                                                  500 N. Brand Blvd., Suite 1650
                                                     Glendale, California 91203
 18
 19    Attorneys for the Velocity Defendants and     Attorneys for the Underwriter
       Snow Phipps                                   Defendants
 20
 21
 22
 23
 24
 25
 26
 27
 28

                              Notice of Motion & Motion to Dismiss
                                                2
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 4 of 28 Page ID #:200



  1                        MEMORANDUM OF POINTS & AUTHORITIES
  2                                              TABLE OF CONTENTS
  3
      NOTICE OF MOTION & MOTION ........................................................................ 1
  4
      MEMORANDUM OF POINTS & AUTHORITIES ................................................. i
  5
      TABLE OF CONTENTS ........................................................................................... i
  6
      TABLE OF AUTHORITIES ..................................................................................... ii
  7
      INTRODUCTION ..................................................................................................... 1
  8
      BACKGROUND ....................................................................................................... 3
  9
      ARGUMENT ............................................................................................................. 6
 10
      I.       THE COMPLAINT FAILS TO STATE A SECTION 11 CLAIM ................ 7
 11
               A.       Velocity’s Underwriting Practice Statements Were Not
 12                     Misleading ............................................................................................. 7
 13            B.       Velocity Did Not Omit Information About Its Loan
                        Delinquencies ...................................................................................... 10
 14
               C.       Velocity’s Statements About Real Estate Investment Market
 15                     Conditions Were Not Misleading ....................................................... 15
 16            D.       Velocity Made All Required Disclosures Under Items 303 and
                        105 ....................................................................................................... 18
 17
      II.      THE COMPLAINT FAILS TO STATE A SECTION 15 CLAIM .............. 19
 18
      III.     PLAINTIFF’S AMENDED COMPLAINT SHOULD BE DISMISSED
 19            WITH PREJUDICE ...................................................................................... 20
 20
 21
 22
 23
 24
 25
 26
 27
 28
                       Memorandum of Points and Authorities ISO Motion to Dismiss
                                                                     i
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 5 of 28 Page ID #:201



  1                                         TABLE OF AUTHORITIES
  2   Cases
  3   Ashcroft v. Iqbal,
         556 U.S. 662 (2009) ............................................................................................. 6
  4
      Boca Raton Firefighters v. Bahash,
  5     506 F. App’x 32 (2d Cir. 2012) .......................................................................... 10
  6   Boilermakers Nat. Annuity Tr. Fund v. WaMu Mortg. Pass Through
         Certificates, Series AR1, 748 F. Supp. 2d 1246 (W.D. Wash. 2010) ............... 19
  7
      Brothers v. Hewlett-Packard,
  8      No. 06-cv-02254, 2006 WL 3093685 (N.D. Cal. Oct. 31, 2006) ...................... 16
  9   DCD Programs, Ltd. v. Leighton,
        833 F.2d 183(9th Cir. 1987) ............................................................................... 20
 10
      ECA & Local 134 IBEW Joint Pension Trust of Chi. v. JP Morgan
 11     Chase Co.,
        553 F.3d 187 (2d Cir. 2009) ................................................................................. 9
 12
      Glassman v. Computervision Corp.,
 13      90 F.3d 617 (1st Cir. 1996) ................................................................................ 12
 14   Gompper v. VISX,
        298 F.3d 893 (9th Cir. 2002) .............................................................................. 20
 15
      Greenberg v. Sunrun,
 16     No. 16-cv-2480, 2017 WL 528413 (N.D. Cal. Feb. 9, 2017) ............................ 16
 17   Impac Warehouse Lending Grp. v. Credit Suisse First Boston LLC,
        270 F. App’x 570 (9th Cir. 2008) ......................................................................... 6
 18
      In re Atossa Genetics, Inc. Sec. Litig.,
 19       No. C13-1836 RSM, 2014 WL 4983551 (W.D. Wash. Oct. 6, 2014) ............... 11
 20   In re Bare Escentuals, Inc. Sec. Litig.,
          745 F. Supp. 2d 1052 (N.D. Cal. 2010).............................................................. 19
 21
      In re Deutsche Bank AG Secs. Litig.,
 22       No. 09-cv-1714, 2016 WL 4083429 (S.D.N.Y. July 25, 2016) ......................... 16
 23   In re Focus Media Holding Ltd. Litig.,
          701 F. Supp. 2d 534 (S.D.N.Y. 2010) ................................................................ 12
 24
      In re GlenFed, Inc. Sec. Litig.,
 25       42 F.3d 1541 (9th Cir. 1994) ........................................................................ 13, 17
 26   In re Infonet Servs. Corp. Sec. Litig.,
          310 F. Supp. 2d 1080 (C.D. Cal. 2003) .............................................................. 17
 27
      In re Stac Elecs. Sec. Litig.,
 28       89 F.3d 1399 (9th Cir. 1996) ......................................................................... 7, 12
                       Memorandum of Points and Authorities ISO Motion to Dismiss
                                                                ii
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 6 of 28 Page ID #:202



  1   In re: Resonant Inc. Sec. Litig.,
          No. 15-cv-1501970, 2016 WL 1737959 (C.D. Cal. Feb. 8, 2016) ...................... 7
  2
      Johnson v. NYFIX, Inc.,
  3      399 F. Supp. 2d 105 (D. Conn. 2005) ................................................................ 11
  4   Lazy Y Ranch Ltd. v. Behrens,
         546 F.3d 580 (9th Cir. 2008) ................................................................................ 7
  5
      Lilley v. Charren,
  6       17 F. App’x 603 (9th Cir. 2001) ........................................................................... 9
  7   Lloyd v. CVB Fin. Corp.,
         No. CV 10-06256, 2012 WL 12883517 (C.D. Cal. Aug. 21, 2012) .................... 9
  8
      N.Y. State Teachers’ Ret. Sys. v. Fremont Gen. Corp.,
  9      No. 07-cv-5756, 2009 WL 3112574 (C.D. Cal. Sept. 25, 2009) ......................... 9
 10   Novak v. Kasaks,
        216 F.3d 300 (2d Cir. 2000) ............................................................................... 17
 11
      Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension Fund,
 12     135 S. Ct. 1318 (2015).................................................................................. 10, 18
 13   Police Ret. Sys. of St. Louis v. Intuitive Surgical,
         759 F.3d 1051 (9th Cir. 2014) ............................................................................ 16
 14
      Primo v. Pac. Biosciences of Cal., Inc.,
 15      940 F. Supp. 2d 1105 (N.D. Cal. 2013).............................................................. 19
 16   Quinones v. MetLife Home Loans, N.A.,
        2012 WL 12896373 (C.D. Cal. Dec. 13, 2012) ................................................... 6
 17
      Rubke v. Capital Bancorp Ltd.,
 18     551 F.3d 1156 (9th Cir. 2009) .................................................................. 7, 12, 17
 19   Schoenhaut v. Am. Sensors, Inc.,
         986 F. Supp. 785 (S.D.N.Y. 1997) ..................................................................... 13
 20
      Silverstrand Invs. v. AMAG Pharm., Inc.,
 21       707 F.3d 95 (1st Cir. 2013) ................................................................................ 19
 22   Steckman v. Hart Brewing, Inc.,
         143 F.3d 1293 (9th Cir. 1998) ............................................................................ 18
 23
      Statutes
 24
      15 U.S.C. § 77k.................................................................................................... 7, 11
 25
      15 U.S.C. § 77o........................................................................................................ 20
 26
      17 C.F.R. § 229.105 ................................................................................................. 19
 27
      17 C.F.R. § 229.303 ................................................................................................. 19
 28
                       Memorandum of Points and Authorities ISO Motion to Dismiss
                                                                  iii
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 7 of 28 Page ID #:203



  1   Fed. R. Civ. P. 12 ....................................................................................................... 6
  2   Fed. R. Civ. P. 8 ......................................................................................................... 7
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                        Memorandum of Points and Authorities ISO Motion to Dismiss
                                                                   iv
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 8 of 28 Page ID #:204



  1                                    INTRODUCTION
  2         Velocity provides financing to owners of small commercial and residential
  3   rental properties. It conducted its IPO on January 17, 2020. Its shares traded at or
  4   above its IPO price throughout January and February. However, in March 2020, as
  5   the COVID-19 global pandemic disrupted financial and real estate markets and sent
  6   the global economy into a tailspin, Velocity’s share price declined precipitously,
  7   along with all major stock market indices. While failure to predict an unprecedented
  8   global pandemic and its fallout cannot form the basis for a securities claim, Plaintiff
  9   nevertheless seeks to make it the principal focus of his Complaint.
 10         Plaintiff asserts claims against Defendants for violations of the Securities Act
 11   of 1933, alleging that Velocity’s IPO offering materials failed to inform investors
 12   (i) of an “undisclosed relaxation of Velocity’s underwriting practices”; (ii) that
 13   “non-performing loans had dramatically increased in size” at the time of the IPO;
 14   and (iii) of the “potential impact of [the] brewing [COVID-19] pandemic on
 15   Velocity’s business.” Each of these claims fails for multiple reasons.
 16         Purported Relaxation of Underwriting Practices: In its IPO disclosures,
 17   Velocity provided a detailed description of its business, including its underwriting
 18   practices. Plaintiff claims that these statements were misleading because—
 19   according to Plaintiff—Velocity’s growth was fueled by undisclosed short-term
 20   loans allegedly originated under relaxed underwriting standards. Not so. First,
 21   Plaintiff cannot state a claim because Velocity’s origination of short-term loans and
 22   their associated underwriting standards and risks were disclosed in great detail—
 23   indeed in almost precisely the terms that Plaintiff claims were omitted. Second, this
 24   claim fails because the statements Plaintiff challenges are so fundamentally generic
 25   in nature as to constitute non-actionable puffery (e.g., that the Company maintained
 26   “disciplined” loan underwriting practices).
 27         Purported Increase in Non-performing Loans: In its IPO disclosures,
 28   Velocity provided extensive information about the percentage of non-performing

                  Memorandum of Points and Authorities ISO Motion to Dismiss
                                                 1
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 9 of 28 Page ID #:205



  1   loans in its portfolio, including estimates of the number of non-performing loans for
  2   the fourth quarter ending December 31, 2019, which had concluded six days before
  3   the final, effective Registration Statement was filed. Plaintiff does not challenge the
  4   accuracy of any actual number included in the effective Registration Statement
  5   (including Velocity’s estimates for Q4 2019), which showed that Velocity’s
  6   delinquency rate was slowly increasing over time. Yet, Plaintiff claims that
  7   Velocity somehow nevertheless failed to disclose the “real” clip at which its non-
  8   performing loan rate was increasing as of the time of the IPO. This claim fails
  9   because Plaintiff does not offer a single well-pleaded fact showing that, as of the
 10   January 17 IPO date, Velocity’s non-performing loan rate had materially increased
 11   from the levels Velocity had disclosed. Instead, Plaintiff relies on Velocity’s non-
 12   performing loan rate data from the quarter ending March 31, 2020 (which had just
 13   begun at the time of the IPO) and its results as of April 30, 2020 (more than three
 14   months after the IPO). Not only were these results from periods that post-date the
 15   IPO, but, as Plaintiff concedes, they were impacted by COVID-19 and the
 16   unprecedented global upheaval that it has left in its wake.
 17         Lack of Clairvoyance About the Impact of COVID-19: Plaintiff also
 18   claims that Velocity’s IPO disclosures were misleading because they described
 19   Velocity’s business model in positive terms (e.g., as a substantial and durable
 20   market opportunity), while failing to tell investors—on January 17, 2020—that its
 21   business was going to experience a material downturn due to the impact of COVID-
 22   19. First, as with the underwriting practices claim, this claim fails because the
 23   statements Plaintiff claims were rendered misleading are non-actionable puffery.
 24   Second, at the time of the IPO, it would not have been reasonable to issue a dire
 25   COVID-19 warning, given that there was not a single diagnosed case of COVID-19
 26   in the U.S. and the World Health Organization (“WHO”) had yet to declare a
 27   pandemic. Indeed, the U.S. only declared a COVID-19 emergency on March 13,
 28   nearly two months after the IPO. Plaintiff fails to plead—and offers no reason to

                  Memorandum of Points and Authorities ISO Motion to Dismiss
                                                 2
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 10 of 28 Page ID #:206



   1   infer—that Defendants had specialized knowledge about COVID-19 that
   2   differentiated them from their public investors or allowed them to predict an impact
   3   that U.S. and world governments had yet to see. Given that fact, Defendants had no
   4   duty (or ability) to disclose a specific COVID-19 risk at the time of the IPO.
   5         What happened here is clear. Velocity had a successful IPO and its business
   6   prospered. Then, due to the COVID-19 pandemic, Velocity, like many companies,
   7   experienced economic challenges, and its stock price fell. While Plaintiff claims
   8   that Velocity should have predicted the impact of COVID-19 on its business, the
   9   securities laws do not require clairvoyance, and Plaintiff cannot use them as an
  10   insurance policy for investment losses arising from an unprecedented global
  11   pandemic. Accordingly, the Complaint should be dismissed with prejudice.
  12                                     BACKGROUND
  13        The Parties: Velocity originates and manages loans secured by 1-4 unit
  14   residential rental and small commercial properties, securitizing and selling some
  15   loans, and holding others for investment purposes. Compl. ¶ 4; Blake Decl. Ex. 1
  16   (“S-1/A”) at 9.1 The Individual Defendants are current or former directors of
  17   Velocity or its predecessor. Compl. ¶¶ 12-23. The Underwriter Defendants are
  18   financial institutions that underwrote Velocity’s IPO. Id. ¶ 25. Snow Phipps is a
  19   long-term Velocity investor who beneficially owned 60% and 37% of Velocity’s
  20   stock, respectively, before and after its IPO. Id. ¶ 24; S-1/A at 158.
  21        Plaintiff Edward Berg claims to own approximately 1,500 Velocity shares, or
  22   approximately 0.02% of the shares issued in Velocity’s IPO. Compl. ¶ 10; ECF 1.
  23         Velocity’s IPO: Velocity conducted its IPO on January 17, 2020. Compl.
  24   ¶¶ 34-35. Its S-1/A Registration Statement was filed on January 6, 2020 and was
  25   declared effective on January 16, 2020. Id. ¶ 34. At that time, there were no
  26
  27   1
         All documents in the Blake Decl. are either explicitly incorporated by reference
       into the Complaint or are proper subjects of judicial notice. See Defendants’
  28   attached Request for Judicial Notice.
                   Memorandum of Points and Authorities ISO Motion to Dismiss
                                                  3
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 11 of 28 Page ID #:207



   1   diagnosed cases of COVID-19 in the U.S.2
   2          Velocity’s Registration Statement was highly detailed, including an extensive
   3 description of its business, audited financial statements and “key performance
   4 metrics” for the preceding 4.75 years. See generally S-1/A. Among its many
   5 disclosures, Velocity explained that its portfolio was broken out between “loans held
   6 for investment,” which were typically long-term loans, and “loans held for sale,”
   7 which consisted of “short-term, interest-only loans” that Velocity began originating
   8 in 2017. See id. at 16-18. Velocity disclosed that the amount of loans it held for sale
   9 through September 30, 2019 (~$170 million) had increased substantially from the
  10 end of 2018 (~$78 million). See id. at 24. Velocity also made detailed disclosures
  11 about loan delinquencies, including a breakdown of loans held for investment that
  12 were 30–59 and 60–89 days delinquent and non-performing as of September 30,
  13 2019, as well as estimates of the share of total loans that would be reported as non-
  14 performing for the year ending December 31, 2019. See id. at 20, 71.3
  15          The Registration Statement explained that Velocity’s business was directly
  16   tied to the health of the economy, the financial markets and the real estate markets.
  17   Velocity warned investors: “we are dependent upon the success of the investor real
  18   estate market”; “difficult conditions in the real estate markets, the financial markets
  19   and the economy generally may adversely impact our business”; “negative trends in
  20   . . . real estate conditions may reduce demand for our products and services . . .
  21   includ[ing] . . . the inability of residents and tenants to pay rent”; and, after noting
  22   that its loan portfolio is mostly located in New York, California, Florida and New
  23   Jersey, “[d]eterioration of economic conditions or natural disasters in these or in any
  24
  25   2
         The first laboratory-diagnosed case of COVID-19 in the U.S. was confirmed on
       January 20, and reported to CDC on January 22, 2020. Blake Decl. Ex. 2 at 400.
  26
       3
         Velocity also explained that its sophisticated in-house team often resolved loan
  27   delinquencies profitably even after loans became non-performing, limiting losses
       from delinquency to “an average annual charge-off percentage since January 1, 2013
  28   [of] approximately 0.02%” of loan originations. Id. at 72.
                    Memorandum of Points and Authorities ISO Motion to Dismiss
                                                   4
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 12 of 28 Page ID #:208



   1   other state in which we have a significant concentration of borrowers could have a
   2   material and adverse effect on our business . . . .” See S-1/A at 20, 27, 36. The
   3   Company also explicitly warned that “acts of God” could significantly impact “the
   4   ability of the property owner to generate net income from operating the property,
   5   which may result in the inability of such property owner to repay a loan, as well as
   6   the risk of foreclosure.” Id. at 36.
   7        Subsequent Events: Velocity’s stock traded at or above its IPO price in
   8   January and February. However, beginning in March 2020, the rapid, unanticipated
   9   impact of COVID-19 triggered a widespread slowdown of the global economy. On
  10   March 11, 2020, the WHO declared COVID-19 a “pandemic.” Blake Decl. Ex. 3.
  11   On March 13, President Trump declared a U.S. national emergency. Id. Ex. 4.
  12   Around this time, Velocity’s stock fell precipitously, along with the markets
  13   generally. Id. Ex. 5. Notably, Plaintiff does not allege that any Velocity disclosures
  14   triggered the Company’s principal stock price decline.
  15        On March 31, 2020, Velocity informed the market that it would need to delay
  16   its annual report “due to the current economic environment, including circumstances
  17   related to the novel coronavirus (COVID-19) global outbreak.” Compl. ¶ 60. On
  18   April 6, 2020, Velocity announced that it had amended its warehouse lending
  19   agreements and received a $45 million investment from certain existing investors,
  20   including Snow Phipps. Compl. ¶ 61; Blake Decl. Ex. 6. The Company filed its
  21   annual report on April 7, 2020, highlighting the damage and future risks posed by
  22   “[t]he outbreak of the recent coronavirus,” which “has caused and is likely to
  23   continue to cause quarantines, business shutdowns, . . . increased unemployment and
  24   commercial property vacancy rates, reduced ability [of] some property owners to
  25   make mortgage payments, and overall economic and financial market instability, all
  26   of which may result in a decrease in our business and cause our customers to be
  27   unable to make scheduled loan payments.” Blake Decl. Ex. 7 at 436-37.
  28         On May 13, 2020, Velocity announced that it had “temporarily suspended

                   Memorandum of Points and Authorities ISO Motion to Dismiss
                                                 5
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 13 of 28 Page ID #:209



   1   loan origination activities until markets stabilize.” Id. Ex. 8 at 567. Velocity also
   2   disclosed that non-performing loans had increased to 9.9% as of April 30, 2020,
   3   “mainly as [an] eﬀect of COVID with the non-accruals going up.” Id. Ex. 9 at 584.
   4         Plaintiff’s Claims: The Complaint alleges that the Company’s IPO
   5   Registration Statement was materially false or misleading in three respects. First,
   6   Plaintiff claims that “[t]he Company portrayed itself to investors as a disciplined
   7   lender in the underserved niche market of small commercial properties and
   8   residential rental units,” Compl. ¶ 28, while failing to disclose a “relaxation of
   9   Velocity’s underwriting practices which fueled massive growth in the Company’s
  10   loan portfolio but filled it with risky loans more likely to become delinquent.” Id. ¶
  11   5; see also id. ¶¶ 37-38. Second, Plaintiff claims that Velocity “failed to disclose the
  12   substantial and growing proportion of the Company’s loans that were non-
  13   performing and/or on non-accrual status as of the IPO.” Id. ¶ 8; see also ¶¶ 5-7, 39-
  14   47. Finally, Plaintiff claims that Velocity “depicted a halcyon real estate market” in
  15   a materially misleading manner because the Company “fail[ed] to disclose
  16   information concerning the onset of the coronavirus pandemic, or its actual and
  17   potential implications for the Company.” Id. ¶¶ 6-8; 48-52.
  18                                        ARGUMENT
  19         To survive a motion to dismiss under FRCP 12(b)(6), the Complaint must
  20   “contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
  21   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). FRCP Rule 8
  22   requires “factual content that allows the court to draw the reasonable inference that
  23   the defendant is liable,” id., not just “a sheer possibility that [Defendants have] acted
  24   unlawfully.” Quinones v. MetLife Home Loans, N.A., 2012 WL 12896373, at *1
  25   (C.D. Cal. Dec. 13, 2012) (quoting Iqbal, 556 U.S. at 678). Conclusory allegations
  26   without factual support are insufficient, see Impac Warehouse Lending Grp. v.
  27   Credit Suisse First Boston LLC, 270 F. App’x 570, 572 (9th Cir. 2008), as are
  28   allegations “contradicting documents referenced in the complaint or that are

                    Memorandum of Points and Authorities ISO Motion to Dismiss
                                                    6
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 14 of 28 Page ID #:210



   1   properly subject to judicial notice,” Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580,
   2   588 (9th Cir. 2008). The Court must consider the S-1 Registration Statement as a
   3   whole, not out-of-context snippets. In re Stac Elecs. Sec. Litig., 89 F.3d 1399, 1405
   4   n.4 (9th Cir. 1996) (on motion to dismiss, court properly “considered the full text of
   5   the Prospectus, including portions which were not mentioned in the complaints”).
   6   I.    THE COMPLAINT FAILS TO STATE A SECTION 11 CLAIM
   7         To state a claim under Section 11, Plaintiff must allege that the Registration
   8   Statement either (1) “contained an untrue statement of a material fact,” (2) “omitted
   9   to state a material fact required to be stated therein,” or (3) “omitted to state a
  10   material fact . . . necessary to make the statements therein not misleading.” 15
  11   U.S.C. § 77k(a); see Rubke v. Capital Bancorp Ltd., 551 F.3d 1156, 1161 (9th Cir.
  12   2009) (Section 11 plaintiff must identify a material “omission or misrepresentation”
  13   that “would have misled a reasonable investor about the nature of his or her
  14   investment”). In other words, Plaintiff must allege that Defendants made either a
  15   materially misleading statement or a material omission.
  16         Moreover, such misrepresentation or omission must concern facts that existed
  17   at the time of the IPO. Judge Otero cogently explained that “a plaintiff must show
  18   that a purported misstatement in a registration statement was misleading at the time
  19   the registration statement was issued.” In re: Resonant Inc. Sec. Litig., No. 15-cv-
  20   1501970, 2016 WL 1737959, at *7 (C.D. Cal. Feb. 8, 2016). Where “subsequent
  21   developments make a statement in a public filing false or misleading, this does not
  22   mean that a defendant committed a misrepresentation when [it] initially made the
  23   public filing.” Id. Thus, Plaintiff cannot just point to subsequent events and claim a
  24   misrepresentation at the time of the IPO. See Rubke, 551 F.3d at 1164. Yet, that is
  25   precisely what Plaintiff does in this suit, and is why his claim should be dismissed.
  26         A.     Velocity’s Underwriting Practice Statements Were Not Misleading
  27         Plaintiff challenges Velocity’s general statements that it had “‘disciplined’
  28   underwriting policies and practices, which . . . ‘differentiated’ [Velocity].” Compl.

                    Memorandum of Points and Authorities ISO Motion to Dismiss
                                                   7
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 15 of 28 Page ID #:211



   1   ¶ 37. Plaintiff argues that these statements were false and misleading because
   2   “Velocity’s underwriting process was deficient” and it was “allowing riskier loans
   3   than the Company had historically issued to be made.” Id. ¶ 38. In particular,
   4   Plaintiff points to the rapid growth of Velocity’s short-term loan portfolio in the
   5   period preceding the IPO. Id. ¶ 47. This claim fails for two reasons.
   6         First, Velocity explicitly disclosed the growth of its short-term loan portfolio
   7   and its associated risk in the Registration Statement. Plaintiff claims that in its April
   8   8, 2020 press release announcing its Q4 2019 results, Velocity revealed, for the first
   9   time both that its short-term loan portfolio had grown by 103% on a year-over-year
  10   basis and that “[t]hese [short-term] loans typically serve as an interim solution for
  11   borrowers and/or properties that do not meet the investment criteria of [Velocity’s]
  12   primary 30-year product.” Id. Plaintiff claims that those disclosures thus “newly”
  13   informed investors that Velocity’s underwriting standards had been relaxed and that
  14   investors faced greater risk. Id. To the contrary, Velocity’s IPO disclosures provide
  15   investors with nearly identical information. Velocity’s Registration Statement
  16   disclosed that it “began originating short-term, interest-only loans [in 2017].” S-1/A
  17   at 34. Velocity then detailed its short-term loan balances as of Q3 2019 and FY
  18   2018, which showed that the Company’s short-term loan balance had grown by
  19   117% during the first nine months of 2019. Id. at 24. Moreover, Velocity explained
  20   in its Registration Statement that “[t]his product typically serves as an interim
  21   solution for borrowers and/or properties that do not meet the investment criteria of
  22   our primary 30-year product,” then warned that these loans “involve a greater risk of
  23   loss.” Id. at 34. In other words, the April 8, 2020 disclosure relied on by Plaintiff
  24   disclosed no new, material information.4 A misrepresentation claim cannot be
  25
  26   4
         Plaintiff also claims Velocity failed to disclose that the FICO scores were lower
       for its short-term loans than for its long-term loans. Compl. ¶ 47. Yet, the
  27   Registration Statement explicitly disclosed that its short term loans had a weighted
       average FICO score of 657, compared to a FICO score of 706 for its long-term
  28   loans. S-1/A at 110.
                   Memorandum of Points and Authorities ISO Motion to Dismiss
                                                  8
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 16 of 28 Page ID #:212



   1   premised on information that was, in fact, disclosed. See, e.g., Lilley v. Charren, 17
   2   F. App’x 603, 608 (9th Cir. 2001) (affirming dismissal where “virtually everything
   3   plaintiffs have identified as an omission was in fact disclosed”). Because Velocity
   4   disclosed both the growth and higher risk profile of short-term loans, Plaintiff’s
   5   claim should be dismissed.5
   6         Second, Plaintiff’s challenged disclosures concerning Velocity’s
   7   “disciplined,” “differentiated” underwriting practices; “[c]ustomized [t]echnology”;
   8   and “proprietary” data (Compl. ¶¶ 28, 37) are not actionable as a matter of law.
   9   Courts have repeatedly dismissed similar statements as inactionable under the
  10   securities laws. See, e.g., ECA & Local 134 IBEW Joint Pension Trust of Chi. v. JP
  11   Morgan Chase Co., 553 F.3d 187, 205-06 (2d Cir. 2009) (statements about “highly
  12   disciplined” risk-management processes, a strong reputation for “integrity,” and a
  13   “focus on financial discipline” were “merely generalizations regarding [the firm’s]
  14   business practices” and therefore “precisely the type of ‘puffery’ that this and other
  15   circuits have consistently held to be inactionable”); N.Y. State Teachers’ Ret. Sys. v.
  16   Fremont Gen. Corp., No. 07-cv-5756, 2009 WL 3112574, at *15 (C.D. Cal. Sept.
  17   25, 2009) (“vague” and “broad” statement that company has “pretty good reputation
  18   as a good, sound originator” not actionable); Lloyd v. CVB Fin. Corp., No. CV 10-
  19   06256, 2012 WL 12883517, at *16 (C.D. Cal. Aug. 21, 2012) (“[G]eneral
  20   statements comparing [company’s] credit culture and loan quality favorably to those
  21   of peer institutions were mere puffery and [not] actionable representations.”).6
  22
       5
         Plaintiff also suggests that Velocity’s disclosures were misleading because its
  23   “percentage of loans that are non-performing normally runs higher than that of other
       lenders.” Compl. ¶ 38. Plaintiff offers no support for this conclusory assertion.
  24   Moreover, Velocity explicitly disclosed that its “underwriting guidelines are more
       narrow than some other mortgage lenders because we give primary consideration to
  25   the adequacy of the property as collateral and source of repayment for the loan
       rather than focusing on the personal income of the borrower” and explained that this
  26   “may result in higher delinquency and default rates than those experienced by
       mortgage lenders with broader underwriting guidelines.” S-1/A at 31.
  27
       6
        Moreover, several of these statements are statements of opinion—reflecting
  28   Velocity’s beliefs about its business—which are only actionable where a plaintiff
                   Memorandum of Points and Authorities ISO Motion to Dismiss
                                                  9
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 17 of 28 Page ID #:213



   1         B.     Velocity Did Not Omit Information About Its Loan Delinquencies
   2         Plaintiff next contends that Velocity “emphasized the growth of the
   3   Company’s loan portfolio [and a] consistent increase in . . . portfolio yield,” Compl.
   4   ¶ 39, while, according to Plaintiff, failing to disclose a “substantial and growing
   5   proportion of the Company’s loans[] were non-performing . . . as of the IPO.”
   6   Compl. ¶ 8; see also ¶¶ 5, 41. This claim fails for multiple reasons.
   7         First, Plaintiff does not challenge the accuracy of the Company’s reported
   8   “key performance metrics” for the quarter ended September 30, 2019 and annually
   9   for 2016-2018, or the fact that the Company’s estimates of its preliminary results for
  10   the quarter ended December 31, 2019 (the quarter immediately prior to the IPO,
  11   which ended six days prior to Velocity’s effective S-1/A) proved to be accurate once
  12   that quarter’s results were reported. Instead, Plaintiff claims that Velocity’s
  13   disclosures were misleading because they gave the impression that such positive
  14   results would continue into the future. Compl. ¶¶ 39-41. However, a company does
  15   not mislead investors by accurately reporting historical financial and operating data.
  16   See, e.g., Boca Raton Firefighters v. Bahash, 506 F. App’x 32, 38 (2d Cir. 2012)
  17   (violation of federal securities law cannot be premised upon company’s disclosure
  18   of accurate historical data, such as accurate reporting of corporate earnings, even if
  19   company did not acknowledge long-term unsustainability of its business model); see
  20   also S-1/A at 23, 60 (“The historical results presented below are not necessarily
  21   indicative of financial results to be achieved in future periods.”).7
  22
       pleads facts showing that Defendants did not actually believe them at the time they
  23   were made. See, e.g., Omnicare, Inc. v. Laborers Dist. Council Const. Indus.
       Pension Fund, 135 S. Ct. 1318, 1327 (2015) (“[A] sincere statement of pure opinion
  24   is not an ‘untrue statement of material fact,’ regardless whether an investor can
       ultimately prove the belief wrong.”) (citations omitted). Because Plaintiff makes no
  25   attempt to plead Defendants’ belief at the time of the IPO, it cannot state a claim.
  26   7
         Plaintiff also claims that the Registration Statement “underrepresented the
       percentage of non-performing loans in 2Q19.” Compl. ¶ 43. This claim is based
  27   solely on a comparison of Velocity’s report of non-performing loans in its October
       18, 2019 pre-effective draft S-1 (5.96%) and its 10-Q for 2Q 2020 (6.41%).
  28   Because this information did not appear in the final, effective Form S-1, it cannot
                   Memorandum of Points and Authorities ISO Motion to Dismiss
                                                  10
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 18 of 28 Page ID #:214



   1         Second, Plaintiff’s claim that Velocity failed to disclose “increased
   2   delinquencies and defaults, with [an] upward trend in non-performing loans” fails.
   3   Compl. ¶ 58; see also ¶¶ 41-42. The very facts that Plaintiff now contends show a
   4   trend of increasing non-performing loans—“the amount of unpaid principal balance
   5   and as a percentage of the Company’s overall loan portfolio,” Compl. ¶ 5—were
   6   clearly disclosed in the Registration Statement, S-1/A at 20, 24:
   7                                  Unpaid             Non-
   8                                  Principal          Performing
                                      Balance (UPB,      Loans / UPB
   9                                  in millions)
  10                         2016        $1,038.03            4.09%
                             2017        $1,295.57            5.78%
  11
                             2018        $1,631.33            5.85%
  12                        2019E        $2,055.00            6.70%
  13   Plaintiff’s own chart “Percent of Non-Performing Loans Presented In Registration
  14   Statements” (located at the top of page 17 of the Complaint) illustrates the trend.
  15   Compl. ¶ 41. Velocity’s disclosures clearly showed both that its unpaid principal
  16   balance (“UPB”) had grown significantly in the years prior to its IPO and that its
  17
       form the basis for a Section 11 claim. As a matter of law, claims can only be
  18   brought for false or misleading statements in a final Registration Statement. See 15
       U.S.C. § 77k (applying to registration statement that “became effective”); In re
  19   Atossa Genetics, Inc. Sec. Litig., No. 13-cv-1836, 2014 WL 4983551, at *7 n.2
       (W.D. Wash. Oct. 6, 2014); Johnson v. NYFIX, Inc., 399 F. Supp. 2d 105, 110 n.3
  20   (D. Conn. 2005). Moreover, the information in the draft S-1 was neither false nor
       misleading. In making his claim, Plaintiff ignores the fact that Velocity updated and
  21   broadened its definition of non-performing loans in Q2 2020 and consequentially
       adjusted its historical numbers for the sake of consistency. The change Velocity
  22   made during Q2 2020 was to treat loans as non-performing if they had been 90+
       days past due (and thus stopped accruing interest and became “non-accruing loans”)
  23   and they continued to be delinquent and non-accruing, even if, through partial
       repayment, they were now less than 90 days past due. Compare Blake Decl. Ex. 10
  24   at 661 (“Loans that are 90 or more days past due, in bankruptcy, or in foreclosure
       are not accruing interest and are considered nonperforming loans.”) with id. Ex.
  25   11 at 871 (“Loans that are 90 or more days past due, in bankruptcy, in foreclosure,
       or not accruing interest are considered nonperforming loans.”) (emphasis added).
  26   The impact of the revised definition is demonstrated by the fact that in its Q2 2020
       10-Q, Velocity’s disclosure for “current” held for investment loans remains the
  27   same as it was in the draft S-1, but it now recategorizes 7,456 loans that were first
       disclosed as 30-89 days past due as “Nonperforming/ nonaccrual: <90 days past
  28   due.” Id. Ex. 11 at 873. Thus, the draft S-1 was not inconsistent with the 10-Q.
                   Memorandum of Points and Authorities ISO Motion to Dismiss
                                                 11
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 19 of 28 Page ID #:215



   1   percentage of non-performing loans had increased over time as well. Moreover, the
   2   Company explicitly warned investors “[a] portion of our loan portfolio currently is,
   3   and in the future may be, delinquent and subject to increased risks of credit loss”
   4   and that “acts of God” could meaningfully impact delinquency rates. S-1/A at 34,
   5   36. Just as Plaintiff cannot premise a securities claim on the disclosure of accurate
   6   financials, it also cannot state a claim for the “omission” of information and risks
   7   actually disclosed. See In re Stac, 89 F.3d at 1405.
   8         Finally, lacking a basis to challenge Velocity’s historical disclosures, Plaintiff
   9   cannot manufacture a claim by arguing that Velocity “failed to disclose that at the
  10   time of the IPO, the Company’s non-performing loans had dramatically increased in
  11   size from the figures provided in the [Registration Statement].” Compl. ¶ 5. See
  12   also id. ¶¶ 8, 42. This contention fails for the simple reason that Plaintiff has not
  13   plausibly alleged that there had been a “dramatic[] increase” in non-performing
  14   loans as of the IPO date of January 17, 2020. Instead, Plaintiff alleges only that
  15   non-performing loan rates increased during and after the first quarter of 2020, which
  16   was barely two weeks old on January 17. Plaintiff’s claim that Velocity should have
  17   disclosed that delinquencies for Q1 2020 would exceed prior quarters when the
  18   quarter had just begun is quintessentially impermissible hindsight pleading. See
  19   Rubke, 551 F.3d at 1164 (“A claim under section 11 based on the omission of
  20   information must demonstrate that the omitted information existed at the time the
  21   registration statement became effective.”); see also Glassman v. Computervision
  22   Corp., 90 F.3d 617, 632 (1st Cir. 1996) (holding no disclosure violation based on
  23   “allegedly undisclosed information (here only seven weeks into the quarter—and
  24   where mid-quarter results were not particularly predictive)”); In re Focus Media
  25   Holding Ltd. Litig., 701 F. Supp. 2d 534, 539–40 (S.D.N.Y. 2010) (noting that
  26   because “[t]he disclosure structure set out by the SEC . . . recognizes how
  27   unworkable and potentially misleading a system of instantaneous disclosure out [of]
  28   the normal reporting periods would be,” courts are “reluctant to impose liability

                   Memorandum of Points and Authorities ISO Motion to Dismiss
                                                  12
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 20 of 28 Page ID #:216



   1   based upon a failure to disclose financial data for a fiscal quarter in progress”
   2   (citations omitted)); Schoenhaut v. Am. Sensors, Inc., 986 F. Supp. 785, 791
   3   (S.D.N.Y. 1997) (“[C]ourts have been reluctant to impose liability based upon a
   4   failure to disclose financial data for a fiscal quarter in progress—let alone for the
   5   first 26 days of a quarter.”). The Ninth Circuit has explained that:
   6        Securities fraud cases often involve some more or less catastrophic event
   7        occurring between the time the complained-of statement was made and the
   8        time a more sobering truth is revealed (precipitating a drop in stock price).
   9        Such events might include, for example, a general decline in the stock market,
  10        a decline in other markets affecting the company’s product, a shift in consumer
  11        demand, the appearance of a new competitor, or a major lawsuit. When such
  12        an event has occurred, it is clearly insufficient for plaintiffs to say that the
  13        later, sobering revelations make the earlier, cheerier statement a falsehood.
  14   In re GlenFed, Inc. Sec. Litig., 42 F.3d 1541, 1548 (9th Cir. 1994), superseded by
  15   statute on other grounds as recognized in Ronconi v. Larkin, 253 F.3d 423, 429 n.6
  16   (9th Cir. 2001). Thus, rather than rely on hindsight, “a plaintiff must set forth . . . an
  17   explanation as to why the disputed statement was untrue or misleading when made.”
  18   Id. at 1549. As the Ninth Circuit further explained, “[t]his can be done most directly
  19   by pointing to inconsistent contemporaneous statements or information (such as
  20   internal reports) which were made by or available to the defendants [at the time].”
  21   Id. Plaintiff makes no attempt to point to contemporaneous statements or
  22   information available to Velocity on January 17, 2020. Instead, he relies on
  23   misleading charts (see page 18 of the Complaint) to suggest that Velocity’s full 1Q
  24   and (amazingly) Q2 2020 non-performing loan numbers reflect the state of affairs at
  25   the time of the IPO. Of course, these results reflect the subsequent, massive impact
  26   of COVID-19, which caused business shutdowns and the corresponding economic
  27   impact well after the January 17 IPO date. However, this data fails to imply that
  28   there was an undisclosed increase in delinquencies as of the IPO date of January 17.

                    Memorandum of Points and Authorities ISO Motion to Dismiss
                                                   13
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 21 of 28 Page ID #:217



   1           “Doubling”: Plaintiff repeatedly claims that “[a]t the time of the IPO, the
   2   unpaid principal amount of non-performing loans held on the Company’s balance
   3   sheet had nearly doubled year over year.” Compl. ¶ 7; see also ¶¶ 42, 64, 67. This
   4   comparison does not help to establish a misrepresentation at the time of the IPO
   5   because it is between the $94 million in non-performing loans reported for Q1 2019
   6   and the $174 million reported for Q1 2020. Again, Plaintiff impermissibly relies on
   7   data from almost two and a half months after the IPO date. See supra at 12-14.
   8         “9.9%”: Plaintiff also points to the fact that a “proportion of non-performing
   9   loans . . . stood at a staggering 9.9% . . . by the end of April 2020.” Compl. ¶ 65. It
  10   is obvious that an increase in non-performing loans three full months after the IPO
  11   does not render statements made in the IPO Registration Statement misleading.
  12         Delinquencies <90 Past Due: Plaintiff also contends that the Registration
  13   Statement “failed to disclose the true extent of loans held that were delinquent but
  14   fewer than 90 days past due,” id. ¶ 45, suggesting that because Velocity experienced
  15   a higher level of non-performing loans in April and the end of March, 2020, it must
  16   have known that these higher rates were going to occur as of the time of its IPO.8
  17   There are multiple flaws with this theory. First, Velocity did disclose the percentage
  18   of loans that were less than 90 days delinquent for Q3 2019 and prior years in the
  19   Registration Statement (S-1/A at 71) and for subsequent quarters (Plaintiff’s source
  20   for the data in its chart). Second, Plaintiff nowhere explains or substantiates its
  21   suggestion that Velocity should have simply assumed as of the IPO that its <90 day
  22   delinquent loans would became >90 day Nonperforming Loans. To the contrary,
  23   simple common sense suggests that the business closures, spike in unemployment
  24
       8
         Plaintiff’s suggestion that the growth in <90 day deficiencies was “fueled by
  25   deficiencies in the Company’s underwriting practices and procedures that existed at
       the time of the IPO,” Compl. ¶ 46, an apparent reference to its claim that lower
  26   quality short-term loans were leading to greater delinquencies, is patently incorrect.
       The <90 data upon which Plaintiff relies is exclusively related to Velocity’s long-
  27   term held for investment portfolio, not its short-term term held for sale portfolio.
       See Compl. ¶ 45. Accordingly, it has no relationship to Plaintiff’s short term loan-
  28   based underwriting practices claim.
                   Memorandum of Points and Authorities ISO Motion to Dismiss
                                                  14
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 22 of 28 Page ID #:218



   1   and global recession caused by the intervening COVID-19 pandemic had a material
   2   impact on the rate at which <90 day delinquent loans became Nonperforming Loans.
   3         Plaintiff lastly suggests that “management also confirmed [on the May 13,
   4   2020 earnings call] that these adverse results were known and expected as of the
   5   IPO, which they characterized as largely due to ordinary portfolio ‘seasoning’ above
   6   and beyond any effects of the COVID-19 pandemic.” Compl. ¶ 65. To the
   7   contrary, on the May 13 call, the Company repeatedly stated that the increase in
   8   Nonperforming Loans to 9.9% through April 30 was “mainly [an] eﬀect of COVID
   9   with the non-accruals going up” and that COVID-19 had also caused some portion
  10   of the 1.29% increase in non-performing loans as of March 31. Blake Decl. Ex. 9 at
  11   584. Indeed, the Company never claimed that either increase in delinquency rates
  12   occurred principally because of seasoning. It said the following:
  13        Over the next few quarters, we expect delinquencies will increase and we saw
  14        that happen in this quarter as well. Some of that increase was the result of
  15        normal seasoning, as well as the impacts of the COVID-19 pandemic.
  16   Id. at 580. In sum, Plaintiff offers no basis to claim that Velocity’s spike in loan
  17   delinquencies was expected as of the IPO date or was principally the result of
  18   anything other than the extraordinary circumstances precipitated after the IPO by the
  19   COVID-19 global pandemic. Plaintiff’s effort to base his claim on post-IPO events
  20   is clearly improper fraud-by-hindsight pleading.
  21         C.     Velocity’s Statements About Real Estate Investment Market
                    Conditions Were Not Misleading
  22
             Plaintiff targets statements that he claims “misleading[ly] describe[d] a robust
  23
       market and strong demand for real estate investor loans when those conditions were
  24
       evidently not realistic given the evolving nature of developments and circumstances
  25
       arising from the fast-spreading coronavirus.” Compl. ¶ 51; see also ¶¶ 48-52.
  26
             First, Plaintiff again targets statements that are not actionable
  27
       misrepresentations as a matter of law: Velocity “operate[s] in a large and highly
  28

                   Memorandum of Points and Authorities ISO Motion to Dismiss
                                                 15
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 23 of 28 Page ID #:219



   1   fragmented market with substantial demand”; “has developed the highly-specialized
   2   skill set required to effectively compete”; has “a durable business model” and an
   3   “institutionalized approach . . . underpins our long-term business strategy.” Compl.
   4   ¶¶ 48, 49. These statements are again non-actionable corporate puffery.9 See Police
   5   Ret. Sys. of St. Louis v. Intuitive Surgical, 759 F.3d 1051, 1060 (9th Cir. 2014)
   6   (“[M]ere corporate puffery, ‘vague statements of optimism like “good,” “well-
   7   regarded,” or other feel good monikers,’ are not actionable because ‘[investors]
   8   know how to devalue the optimism of corporate executives.’”); Greenberg v.
   9   Sunrun, No. 16-cv-2480, 2017 WL 528413, at *3, *7 (N.D. Cal. Feb. 9, 2017)
  10   (stating that “securities laws do not exist to combat sales puffery,” such as
  11   company’s “boasting about ‘long term savings’ and ‘predictable pricing,’” which
  12   were simply a “core sales pitch”); Brothers v. Hewlett-Packard, No. 06-cv-02254,
  13   2006 WL 3093685, at *5 (N.D. Cal. Oct. 31, 2006) (allegations that HP “touted” its
  14   “high-performance” products’ “sophisticated design” were “non-actionable puffery
  15   in that they are nothing more than subjective statements of the superiority of the
  16   product, and are not objectively verifiable”); In re Deutsche Bank AG Secs. Litig.,
  17   No. 09-cv-1714, 2016 WL 4083429, at *28 (S.D.N.Y. July 25, 2016) (allegations of
  18   “publicly characterizing the Company’s risk controls as . . . ‘highly sophisticated’
  19   and ‘industry leading’” were “inactionable puffery”).10
  20
  21   9
         Moreover, those statements expressing Velocity’s beliefs about its market
       opportunities are non-actionable opinion statements. See n.6, supra. Plaintiff has
  22   not pleaded that Velocity did not believe these statements when they were made—
       indeed, Velocity continues to believe that these opportunities exist post-pandemic.
  23   See Blake Decl. Ex. 7 at 428.
  24   10
          Plaintiff also contends that the Registration Statement “relied in substantial part
       on outdated information in describing the condition of the residential and
  25   commercial real estate markets and industry demand” by citing market studies with
       “data available as of September 2019.” Compl. ¶ 50. As an initial matter,
  26   Velocity’s disclosure made clear that the market data it provided was “based on the
       most recent data available as of September 2019.” S-1/A at 8 (emphasis added).
  27   No reasonable investor would be misled to believe this information was current as
       of the January 17, 2020 IPO. Moreover, Plaintiff identifies no authority suggesting
  28   more current data was required to be provided in the Registration Statement.
                   Memorandum of Points and Authorities ISO Motion to Dismiss
                                                 16
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 24 of 28 Page ID #:220



   1         Second, Plaintiff has not plausibly pleaded that these statements were
   2   misleading at the time that they were made. See supra at 12-14 (citing Rubke, 551
   3   F.3d at 1164 and In re GlenFed, 42 F.3d at 1548). Instead, Plaintiff relies on the
   4   incredible assertion that “defendants failed to disclose the potential impact of a
   5   brewing pandemic on Velocity’s business and operations, despite the fact that the
   6   international spread of the virus had already been confirmed at the time of the IPO.”
   7   Compl. ¶ 6; see also ¶¶ 51-52. However, on January 17, 2020, there was not a
   8   single confirmed case of COVID-19 in the U.S.; contemporaneous accounts of
   9   “international spread” consisted of reporting three cases outside of China; and the
  10   Director of the U.S. CDC’s National Center for Immunization and Respiratory
  11   Diseases expressed that “current risk from the virus to the general public is low.”
  12   Blake Decl. Ex. 12 at 894. The securities laws do not require companies to predict
  13   the future. See e.g., Novak v. Kasaks, 216 F.3d 300, 309 (2d Cir. 2000) (holding
  14   “allegations that defendants should have anticipated future events and made certain
  15   disclosures earlier . . . do not suffice to make out a claim for securities fraud”
  16   because “[c]orporate officials need not be clairvoyant” and “are only responsible for
  17   revealing those material facts reasonably available to them”). Velocity was not
  18   required to predict the spread of the coronavirus to the U.S. and its ultimate impact.
  19         Third, the securities laws do not require disclosure of publicly known
  20   information. See Rubke, 551 F.3d at 1162-63 (holding that “Section 11 does not
  21   require” disclosure of “publicly available” information); In re Infonet Servs. Corp.
  22   Sec. Litig., 310 F. Supp. 2d 1080, 1097 n.14 (C.D. Cal. 2003) (Defendants should
  23   not be held liable for omitting information regarding agreements whose details were
  24   available to the public and which were likely not firm specific). Because Plaintiff
  25   has not alleged any information available to Velocity about the “spread of the virus”
  26   that was not publicly known, it cannot plead a Section 11 violation.
  27         Finally, Velocity warned investors that its business was highly dependent on
  28   the “real estate markets, the financial markets and the economy generally” and that

                   Memorandum of Points and Authorities ISO Motion to Dismiss
                                                  17
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 25 of 28 Page ID #:221



   1   it was specifically vulnerable to “[d]eterioration of economic conditions or natural
   2   disasters” in “New York, California, Florida and New Jersey.” S-1/A at 20, 36. The
   3   Company likewise cogently warned that adverse events including “acts of God”
   4   could have significant effects on its business by impacting “borrower’s ability to
   5   repay the loan” and “the risk of foreclosure.” S-1/A at 36. These are not “generic
   6   warnings” as Plaintiff seems to contend, Compl. ¶ 6, but rather specific cautions of
   7   the impact on the Company that an unanticipated event like COVID-19 would
   8   entail. Such disclosures put investors on notice that Velocity’s business could suffer
   9   significant negative consequences in the event of a major event such as a global
  10   pandemic. See, e.g., In re Stac, 89 F.3d at 1409 (“[I]nvestors were specifically and
  11   adequately cautioned about the relevant risks.”); see also Omnicare, Inc. v. Laborers
  12   Dist. Council Const. Indus. Pension Fund, 575 U.W. 175, 190-91 (2015)
  13   (“reasonable investor” must read a statement, not “in a vacuum,” but “in a broader
  14   frame” and “in its full context” in determining if there is an “omission of material
  15   facts that cannot be squared with such a fair reading”).
  16         D.     Velocity Made All Required Disclosures Under Items 303 and 105
  17         Unable to identify misleading statements in the Registration Statement,
  18   Plaintiff invokes Items 303 and 105 of SEC Regulation S-K in a vain effort to
  19   impose an affirmative duty to disclose the additional detail it would like to have
  20   seen included. Compl. ¶ 53. Item 303 requires that the issuer’s Form 10-K
  21   “[d]escribe any known trends or uncertainties that have had or that the registrant
  22   reasonably expects will have a material favorable or unfavorable impact on net sales
  23   or revenues or income from continuing operations.” 17 C.F.R. § 229.303(a)(3)(ii).
  24   Plaintiff must plead “knowledge of an adverse trend . . . and material impact . . . ,
  25   but also that the future material impacts are reasonably likely to occur from the
  26   present-day perspective.” Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1297 (9th
  27   Cir. 1998) (emphasis in original). In other words, Plaintiff cannot plead a violation
  28   of Item 303 by hindsight. As discussed above, Plaintiff makes no effort to plead any

                   Memorandum of Points and Authorities ISO Motion to Dismiss
                                                  18
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 26 of 28 Page ID #:222



   1   material “trend” or other information known by Velocity as of the IPO but not
   2   disclosed in the Registration Statement. He thus cannot state an Item 303 claim.
   3         Plaintiff similarly cannot state a claim based on Item 105, which requires “a
   4   discussion of the material factors that make an investment in the registrant or
   5   offering speculative or risky.” 17 C.F.R. § 229.105. Velocity fully disclosed the
   6   prospective impact of a widespread real estate market dislocation and that such
   7   events could have a material impact on its financial position. It was not required to
   8   do more and predict that COVID-19 would trigger these circumstances in the
   9   precise manner that ultimately occurred. See Silverstrand Invs. v. AMAG Pharm.,
  10   Inc., 707 F.3d 95, 103 (1st Cir. 2013) (“[T]o withstand dismissal at the pleading
  11   stage, a complaint alleging omissions of Item 503 risks needs to allege . . . the
  12   offering documents failed to disclose the risk factor.”).11
  13   II.   THE COMPLAINT FAILS TO STATE A SECTION 15 CLAIM
  14         Plaintiff’s Section 15 “control person” claim should be dismissed because
  15   Plaintiff fails to plead an underlying Section 11 violation. See Primo v. Pac.
  16   Biosciences of Cal., Inc., 940 F. Supp. 2d 1105, 1131 (N.D. Cal. 2013). Plaintiff
  17   also fails to plead facts showing the Individual Defendants or Velocity exercised a
  18   “significant degree of day to day operational control” over the other Defendants. In
  19   re Bare Escentuals, Inc. Sec. Litig., 745 F. Supp. 2d 1052, 1081 (N.D. Cal. 2010).12
  20
       11
          Plaintiff claims that Velocity’s risk factors relating to the potential for increased
  21   delinquencies and the risks related to growth were insufficient because they
       characterized as risks certain events which Plaintiff claims had already occurred.
  22   Compl. ¶¶ 58-59. In fact, as discussed above, Velocity fully disclosed its key
       performance metrics related to these risks, undercutting any such claim by Plaintiff.
  23
       12
          Allegations concerning an individual’s status as a director do not give rise to a
  24   sufficiently plausible inference of control to support a Section 15 claim. See, e,g.,
       Boilermakers Nat. Annuity Tr. Fund v. WaMu Mortg. Pass Through Certificates,
  25   Series AR1, 748 F. Supp. 2d 1246, 1257 (W.D. Wash. 2010) (dismissing Section 15
       claim where “Plaintiffs simply allege the Individual Defendants were either officers
  26   or directors of WMAAC and that they signed the Registration Statements”).
       Moreover, Plaintiff has made no attempt to allege how board-nominees Pitstick and
  27   Schaefer would have been able to exercise the requisite control over Velocity.
       Finally, Plaintiff also fails to state a Section 15 claim based on Velocity’s alleged
  28   “control” over the Individual Defendants, Compl. ¶ 85, because the Complaint does
                   Memorandum of Points and Authorities ISO Motion to Dismiss
                                                  19
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 27 of 28 Page ID #:223



   1   III.   PLAINTIFF’S AMENDED COMPLAINT SHOULD BE DISMISSED
              WITH PREJUDICE
   2
              Leave to amend should be denied where “it would [be] a futile
   3
       exercise.” Gompper v. VISX, 298 F.3d 893, 898 (9th Cir. 2002); see also DCD
   4
       Programs, Ltd. v. Leighton, 833 F.2d 183, 186 n.3 (9th Cir. 1987) (discretion to
   5
       deny leave to amend “is especially broad ‘where the court has already given a
   6
       plaintiff one or more opportunities to amend his complaint’”). Plaintiff has already
   7
       amended once rather than face a motion to dismiss his initial complaint. Plaintiff’s
   8
       Amended Complaint also fails to state a claim. Having filed two deficient
   9
       complaints, Plaintiff should not be permitted a third.
  10
  11
       Dated: November 20, 2020
  12
       SIMPSON THACHER & BARTLETT LLP DAVIS POLK & WARDWELL LLP
  13
        By /s/ Stephen Blake  ______                  By /s/ Neal Potischman__ ____
  14    JAMES G. KREISSMAN (206740)                   Neal A. Potischman (SBN 254862)
        jkreissman@stblaw.com                         neal.potischman@davispolk.com
  15    STEPHEN P. BLAKE (260069)                     1600 El Camino Real
        sblake@stblaw.com                             Menlo Park, California 94025
  16    2475 Hanover Street
        Palo Alto, CA 94304                           CHARLES S. DUGGAN
  17                                                  charles.duggan@davispolk.com
        CHET A. KRONENBERG (222335)                   DANA M. SESHENS
  18    ckronenberg@stblaw.com                        dana.seshens@davispolk.com
        1999 Avenue of the Stars, 29th Floor          (pro hac vices pending)
  19    Los Angeles, California 90067                 450 Lexington Avenue
                                                      New York, New York 10017
  20
                                                      DAVID G. HALM (SBN 179957)
  21                                                  David.Halm@qpwblaw.com
                                                      QUINTAIROS, PRIETO, WOOD &
  22                                                  BOYER, P.A.
                                                      500 N. Brand Blvd., Suite 1650
  23                                                  Glendale, California 91203
  24    Attorneys for the Velocity Defendants         Attorneys for the Underwriter
        and Snow Phipps                               Defendants
  25
  26
  27
       not allege any facts that Velocity controlled any of the individuals “through stock
  28   ownership, agency, or otherwise,” as required for such a claim. 15 U.S.C. § 77o(a).
                   Memorandum of Points and Authorities ISO Motion to Dismiss
                                                 20
Case 2:20-cv-06780-RGK-PLA Document 45 Filed 11/20/20 Page 28 of 28 Page ID #:224



   1                                     ECF Certification
   2         Pursuant to L.R. 5-4.3.4(a)(2)(i), the filer attests that all other signatories
   3   listed, and on whose behalf the filing is submitted, concur in the filing’s content
   4   and have authorized the filing.
   5   Dated: November 20, 2020                SIMPSON THACHER & BARTLETT LLP
   6                                           By        /s/ Stephen Blake
                                                    Stephen P. Blake (SBN 260069)
   7                                                sblake@stblaw.com
                                                    2475 Hanover Street
   8                                                Palo Alto, CA 94304
                                                    Telephone: (650) 251-5153
   9                                                Facsimile: (650) 251-5002
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
